DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office acknowledges the amendment dated 04 May 2022, in which: 
Claims 1-17 are currently pending.
Claims 1-9 and 12-17 are amended. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 12, 13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ackerman et al. (US 2014/0375680, hereinafter “Ackerman”) in view of Hoover et al. (US 2021/0090311, hereinafter “Hoover”).
With respect to claim 1 (Currently Amended), Ackerman teaches an information processing apparatus (Ackerman: Fig. 1, 19) comprising:
an acquisition unit configured to acquire motion information regarding a user (Ackerman: Para. [0067], Fig. 5, steps 506 and 508);
a determination unit configured to determine image quality of a virtual object based on the motion information acquired by the acquisition unit (Ackerman: Para. [0071], Fig. 5, step 516); and
a display control unit configured to control display of the virtual object based on the image quality determined by the determination unit (Ackerman: Para. [0072]; Fig. 5, step 520), and
wherein the acquisition unit, the determination unit, and the display control unit are each implemented via at least one processor (Ackerman: Para. [0029).
Ackerman fails to expressly disclose wherein the motion information used to determine the image quality of the virtual object includes a speed of the virtual object relative to the user.
However, Hoover discloses wherein the motion information used to determine the image quality of the virtual object includes a speed of the virtual object relative to the user (Hoover: Para. [0028]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the device, as taught by Ackerman, to incorporate modifying the movement of the virtual object in a direction corresponding to a direction to which the user’s head is moving, as taught by Hoover, in order to reduce a degree to which the user must bend, twist or crane his or her neck to align the reticle and target object, thereby reducing a likelihood of neck strain or discomfort (Hoover: Para. [0028]).

Similar reasoning applies, mutatis mutandis, to corresponding independent claims 16 and 17.

With respect to claim 2 (Currently Amended), the combination of Ackerman as modified by Hoover teaches the information processing apparatus according to claim 1, wherein the acquisition unit is further configured to acquire a change in a display position of the virtual object as the motion information regarding the user (Ackerman: Para. [0069]; Fig. 5, step 510).

With respect to claim 3 (Currently Amended), the combination of Ackerman as modified by Hoover teaches the information processing apparatus according to claim 2, wherein the acquisition unit acquires the motion information regarding the user based on a difference between a first display position of the virtual object displayed at a first timing and a second display position of the virtual object displayed at a second timing later than the first timing (Ackerman: Fig. 5, steps 506 and 508).

With respect to claim 4 (Currently Amended), the combination of Ackerman as modified by Hoover teaches the information processing apparatus according to claim 1, wherein the acquisition unit acquires the motion information regarding the user based on information regarding a measured position of the user or information regarding a measured posture of the user (Ackerman: Para. [0070]; Fig. 5, step 512).

With respect to claim 5 (Currently Amended), the combination of Ackerman as modified by Hoover teaches the information processing apparatus according to claim 1, wherein the determination unit is further configured to determine resolution of the virtual object as the image quality of the virtual object based on the motion information (Ackerman: Para. [0071]).

With respect to claim 6 (Currently Amended), the combination of Ackerman as modified by Hoover teaches the information processing apparatus according to claim 1, wherein based on the motion information, the determination unit determines one of texture, display concentration, transparency, brightness, and the number of colors of the virtual object as the image quality of the virtual object (Ackerman: Para. [0071]).

With respect to claim 7 (Currently Amended), the combination of Ackerman as modified by Hoover teaches the information processing apparatus according to claim 5, further comprising:
a drawing unit configured to perform drawing on a frame buffer on a basis of the resolution of the virtual object that is determined by the determination unit, 
wherein based on the resolution determined by the determination unit, the display control unit controls a size of the display of the virtual object drawn on the frame buffer, and
wherein the drawing unit is implemented via at least one processor. (Ackerman: Para. [0071]; Fig. 1).

With respect to claim 8 (Currently Amended), the combination of Ackerman as modified by Hoover teaches the information processing apparatus according to claim 5, wherein the determination unit determines vertical resolution or horizontal resolution of the virtual object based on the motion information acquired by the acquisition unit (Ackerman: Fig. 5, step 516).

With respect to claim 12 (Currently Amended), the combination of Ackerman as modified by Hoover teaches the information processing apparatus according to claim 1, further comprising:
a threshold table configured to retain a first threshold for the motion information and a second threshold for the motion information that is smaller than the first threshold, the first threshold being used by the determination unit to make a determination to decrease the image quality of the virtual object from first image quality to second image quality, the second threshold being used by the determination unit to make a determination to increase the image quality of the virtual object from the second image quality to the first image quality, 
wherein the determination unit determines the image quality of the virtual object based on a comparison between the motion information acquired by the acquisition unit, and the first threshold and the second threshold, and wherein the threshold table is implemented via at least one non-transitory computer-readable storage medium (Ackerman: Para. [0071]; Fig. 5).

With respect to claim 13 (Currently Amended), the combination of Ackerman as modified by Hoover teaches the information processing apparatus according to claim 1, further comprising a transparent-type display unit configured to display the virtual object of which the display is controlled by the display control unit (Ackerman: Para. [0033].

With respect to claim 15 (Currently Amended), the combination of Ackerman as modified by Hoover teaches the information processing apparatus according to claim 1, wherein the acquisition unit acquires information regarding a motion of an HMD (head-mounted display) as the motion information regarding the user based on output data of a sensor included in the HMD (Ackerman: Fig. 5, steps 502 – 508; Fig. 1, mobile device 19), and 
wherein the display control unit controls the display of the virtual object on a display unit included in the HMD (Ackerman: Fig. 5, step 520).


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman in view of Hoover, as applied to claims 1-8, 12, 13 and 15-17 above, and further in view of Sandeep et al. (US 2017/0316601, hereinafter “Sandeep”).
With respect to claim 9 (Currently Amended), the combination of Ackerman as modified by Hoover teaches the information processing apparatus according to claim 1, wherein the determination unit selects one of the plurality of the virtual objects retained in the virtual object retention table (Sandeep) on the basis of the motion information acquired by the acquisition unit (Ackerman: Fig. 5, steps 512-518), and the display control unit controls the display of the virtual object selected by the determination unit (Ackerman: Fig. 5, step 520)
Ackerman fails to expressly disclose:
a virtual object retention table configured to retain, in advance, a plurality of the virtual objects representing the same image and each having different image quality.
However, Sandeep discloses:
a virtual object retention table configured to retain, in advance, a plurality of the virtual objects representing the same image and each having different image quality (Sandeep: Para. [0104], [0251]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the device, as taught by Ackerman, to incorporate texture mapping augmented reality images, as taught by Sandeep, in order to blend smoothly from one level of resolution to another (Sandeep: Para. [0122]).

With respect to claim 10 (Original), the combination of Ackerman as modified by Hoover and Sandeep teaches the information processing apparatus according to claim 9, wherein the virtual object retention table retains, in advance, a mipmap obtained by subjecting the virtual objects to mipmapping (Sandeep: Para. [0119] – [0127]).

With respect to claim 11 (Original), the combination of Ackerman as modified by Hoover and Sandeep teaches the information processing apparatus according to claim 9, wherein the virtual object table retains, in advance, a plurality of types of compression texture images generated from the virtual objects (Sandeep: Para. [0122] – [0127], [0251]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ackerman in view of Hoover, as applied to claims 1-8, 12, 13 and 15-17 above, and further in view of Tantos et al. (US 2014/0184475, hereinafter “Tantos”).
With respect to claim 14 (Currently Amended), the combination of Ackerman as modified by Hoover teaches the information processing apparatus according to claim 1.
Ackerman fails to expressly disclose a nontransparent-type display unit configured to display the virtual object of which the display is controlled by the display control unit, the virtual object being displayed in a state of being superimposed on another image.
However, Tantos discloses:
a nontransparent-type display configured to display the virtual object of which the display is controlled by the display control unit, the virtual object being displayed in a state of being superimposed on another image (Tantos: Paras. [0039], [0135]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the device, as taught by Ackerman, to incorporate virtual reality implementation, as taught by Tantos, in order to produce a video-see mode where virtual objects are projected over 3D image data of both the real and virtual or enhanced objects is played on the display (Tantos: Para. [0135]).

Response to Arguments/Amendments/Remarks
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the arguments do not apply to the combination of references used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN EARLES/Primary Examiner, Art Unit 2625